Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-3 (No. 333-185136) and Registration Statements on Form S-8 (Nos.333-164851 and 333-183109) of Generac Holdings Inc. (the “Company”) of our reports, dated March13, 2013, with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting of the Company, included in this Annual Report on Form10-K for the year ended December31, 2012. /s/ Ernst & Young LLP Milwaukee, Wisconsin March 13, 2013
